Citation Nr: 1302661	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  10-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as anxiety.

2.  Entitlement to service connection for a bilateral hip disability.

3.  Entitlement to an increased rating for fibrocystic breast disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from May 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file indicates that the Veteran was scheduled for a hearing before a Veterans Law Judge (VLJ) on December 6, 2012.  However, on December 3, 2012, the Board received a request for postponement from the Veteran.  This request was not immediately associated with the claims file.

In her request, the Veteran indicated that she was undergoing physical therapy and asked for postponement because she was unable to travel to Nashville due to physical and financial limitations.  As her request for postponement was timely, the Board concludes that the Veteran should again be scheduled for a hearing before a VLJ.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference hearing at the Nashville RO before a VLJ.  

After the appellant has been afforded an opportunity to appear at a hearing before a VLJ, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


